 372DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Dow Chemical Company, Indianapolis Division'andOil,Chemical and Atomic Workers Interna-tional Union,AFL-CIO.Case 25-CA-3476November 4, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn April 16, 1970, Trial Examiner Phil Saundersissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, theGeneral Counsel filedexceptions to the Trial Examiner's Decision and asupporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.The name of the Respondent appears as amended at the hearing.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEPHIL SAUNDERS,Trial Examiner: This proceeding underSection 10(b) of the National Labor Relations Act, asamended,was heard in Indianapolis, Indiana,on variousdates in December 1969.1 The complaint was issuedSeptember 30, on a charge filed by the Union on August 6,againsttheDow Chemical Company, IndianapolisiAll dates are 1969 unlessspecificallystated otherwise.2 The propernameof the Respondentas amended and corrected at thetrial.3All credibilityresolutionsmadeherein are based on a compositeDivision-herein the Respondent or the Company, andalleges violations of Section 8(a)(1) and(5) of the Act.Briefswere filed by both the General Counsel and theCompany.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following: 3FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent has maintained its principal office andplaces of business at Indianapolis,Indiana,and Zionsville,Indiana,herein called the facility, and is engaged at thisfacilityand location in the manufacture,sale,anddistribution of pharmaceuticals and related products.During the past year,a representativeperiod,Respon-dent,in the course and conduct of its business operations,purchased, transferred, and delivered to its facility goodsand materials valued in excess of $50,000,which weretransported to said facility directly from States other thanthe State of Indiana;and during the past year,in the courseand conduct of its business operations,manufactured, sold,and distributed at said facility, products valued in excess of$50,000, which were shipped from said facility directly toStates other than the State of Indiana.By virtue of the operations set forth above, theRespondent, at all times material to this proceeding, isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionnamed in the caption of this Decision, andherein theOCAW or the Union,isa labor organizationunder the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges the Respondent threatened itsemployees that they would be permanently replaced if theyrefused to return and continued to engage in the unfairlabor practice strike .4 The complaint further alleges theRespondent failed to bargain in good faith with the Unionby maintaining a fixed purpose and intent not to reach anyagreement,by making unreasonable and adamant contractproposals, and by refusing to grant existing and longstand-ing conditions of employment, including checkoff, unionsecurity, and bumping; and that the Respondent threat-ened to replace striking employees, and bargained individu-ally with employees.As pointed out, the Respondent is one of a number ofdivisionsand plants which operate as a part of thecorporate structure of the Dow Chemical Company. Thecorporate headquarters for Dow are in Midland, Michigan.Dow is organized into five geographic areas and onedepartment. The five geographic areas are: the UnitedStates Area, the Pacific Area, the Latin American Area, theEuropean Area, and Dow-Canada. It appears the Lifeevaluation of the demeanor of the witnesses and the probabilities of theevidence as a whole.*The strike started at midnight on March 17.186 NLRB No. 58 THE DOW CHEMICAL COMPANYSciencesDepartment is organized on a product basis ratherthanbygeographicarea.TheIndianapolisDivision-Respondent in this case-is a part of the LifeSciencesDepartment. The Indianapolis Division includesDiagnosticProducts,GenericDrugs,Human HealthResearch and Development, and Rx Pharmaceuticals. Fiveseparateinstallations are involved in this operation-apharmaceuticalmanufacturing plant in Indianapolis, abiologicalmanufacturing plant in Zionsville, a researchlaboratory in Zionsville, and two warehousing facilities inIndianapolis .5This record shows that the employees of the facilityinvolved herein, were first represented by a labor organiza-tion in 1940, and the labor organization was the Pitman-Moore Employees Independent Union, herein called theIndependent Union. This labor organization continuouslyrepresented the employees in the facility from 1940 to 1968,and a series of collective-bargaining agreements were ineffect throughout that period of times The most recent ofthese agreementswas for the period from November 1965to November 1968.On November 8, 1968, a Board election was conductedamongRespondent's employees at its facility involvedherein.Therewere four labor organizations on theballot-OCAW, United Mine Workers, the ZionsvilleLocal of the incumbent Independent Union, and theIndianapolis Local of the incumbent Union. The electionwas won by OCAW, and the Union was certified by theBoard asbargaining representativeofRespondent'semployees on November 19, 1969.7The 1965-68 contract with the Independent Unionexpired on November 17, 1968, and, as aforestated, theOCAW was certified 2 days later.8Due to the change in the bargaining representative-andprior to any negotiations with OCAW,9 various administra-tive problems developed. The problems related primarily touse of bulletin boards, use of company premises for a unionoffice, use of company telephones by employees for unionbusiness,an interim grievance procedure and paid time foremployees to handle grievances, and the release ofemployees from work in preparations for the upcomingnegotiations.TheGeneralCounselmaintains thatRespondent'sconduct during the 2-1/2 month interval between OCAW'scertification and the start of contract negotiations onFebruary 3, evidenced hostility toward the Union.Richard Oreson, a chief negotiator and an Internationalrepresentativefor the Union, testified that in earlyDecember 1968 he had two discussions with Charles Carey,manager of industrial relations for Respondent:IaskedMr. Carey that it had been brought to our5Dow acquired the Indianapolis Division in 1960 Prior to that date,the Division was the Pitman-Moore Divisionof AlliedLaboratories, Inc6GC Exh 9-A to 9-H and Resp Exh 13-A to 13-G7The appropriate unit certified was as follows. All employees ofRespondent employed at its Indianapolis and Zionsville,Indiana,plants,includingplantclericalemployees,exclusiveofallofficeclericalemployees, salesmen, chemists, bacteriologists,members of the scientificstaff,professional employees,guards,and all supervisors as defined in theAct.8The 1965-68 contract between the Respondent and the IndependentUnion contained provisions regulating Respondent's dealings with theIndependentUnion (GC Exh 9-H) It provided for participation in373attention that the bulletin board privilege had beentaken away, the union offices were being taken away,the telephoneswere being taken away,the timepermitted to handle unionmatters, paidtime,was takenaway, the right to have union leave for necessary unionbusinesswas taken away, the curtailment of handlingproblems in the plant, that is grievances... .Later in December 1968, Oregon and other representa-tives of the Union had conferences with Carey and hisassistantGene Wade. The Union's International Repre-sentative RichardWatson also had meetings with Careyand Wade.The 1965-68 agreement gave the Independent Union theuse of seven bulletin boards at Indianapolisand seven atthe Zionsville plant, and following the certification of theOCAW the officers of the Independent Union were toldthat the bulletin boards were no longer available and thekeys should be returned. However,in lateDecember 1968or early January, the Respondent and OCAW agreed thatduring the interim period OCAW would have the use ofbulletin boards-at least three or four in Indianapolis andits same number at Zionsville. As soon as this agreementwas reached, the keys to the bulletin boards were turnedover to OCAW.Several years ago the Independent Union entered into awritten leaseagreementwith Respondent providing foroffice space at the facilities in Zionsville at a monthly rentalof $10. A few years later a second written lease was enteredinto between the same parties providing for office space atthe Indianapolis plant at thesame rentalcharge.i° Bothprovided for termination by either party on a 15-day notice.By letter dated November 20, 1968, Respondent notifiedboth local presidents of the Independent Union that theleaseswere being terminated under the 15-day noticeclause,and that thepremiseswere to be vacated byDecember 6, 1968.The matter of office space for OCAW was then raised byOreson in conversations with Carey, but plant space wasnot made available to the Union and in December 1968 theOCAW rented outside office space at both Zionsville andIndianapolis.However, Carey stated that at one of themeetings during the interim period Oreson told theCompany they had rented space elsewhere and preferred tohave their office space off the Company's premises. Thesubject never came up again during the interim meetings ofthe parties, and OCAW's contract proposals contained noreference or request for office space on Respondent'spremises. Ralph Anderson, president of OCAW Local, andRichardWatson, an OCAW International representative,were also present at thismeeting,and both were called ashandling ofgrievancesby shopstewards,members of the executivecommittee, the grievance committee,and thebargaining committeeMembers ofthe last two named committees were granted time off fromwork with pay to attendcommittee meetings, joint management meetings,and to investigate grievances.Also the secretaryor the treasurer at eachlocationwasgranted4 hourspaid timeperweek tohandle unionadministrative duties Sec12 of this contract providedfor an employeehealthandsafety committee withpaidtime for meetingswith theCompany. Sec. 15 provided for atleast 14 bulletinboardsto beused by theUnionfor the posting of notices9The first contractnegotiation session was heldon February 3.10Resp Exit 9 and 10 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnessesby General Counsel, but in no way refuted thetestimony of Carey in these respects.The two union offices mentioned above each contained atelephone for the use of officers of the Independent Union,and when the leases were canceled these telephones wereremoved from the offices. OCAW then requested they bepermitted to use company telephones, and in one of theinterim conferences between the parties the Respondentmentioned the acuteness of their telephone situation.11However, as Oreson admitted in his testimony, Carey thenagreed that officers of OCAW could use companytelephones for union business.The 1965-68 contract with the Independent Unioncontained a grievance procedure, and following certifica-tion, OCAW requested that the parties negotiate an interimgrievance procedure. An interim grievance procedure wasthen discussed at meetings held by the parties, and onJanuary 20an interimgrievance procedure was agreed toand signed by the parties. A number of grievances werethereafter processed under this interim procedure.12It also appears that under the 1965-68 contract, membersof the grievance committee and others were permitted timeoff from work with pay to investigate grievances and toattend grievance meetings. By letter dated January 31, theCompany made it known that during the interim period nounion official would be released for union business unlessarrangementswere first made with his supervisor, but thatstewards would be released from their jobs with pay toinvestigate grievances provided certain conditions weremet.13 This record also reveals that in certain instancesOCAW stewards were given time off with pay to attendgrievance meetings with management.14 The Union furtherasked that during the interim period, OCAW officers bereleased from work without pay to attend to union businessmatters,and this was agreed to. During the interim period,November 19, 1968, to February 2, 1969, there were 54instances in which Respondent excused OCAW officersfrom work at the request of the Union, and in theirpreparation for the upcoming contract negotiations.15The first contract bargaining meeting was held on11 It appears the plantsdevelopedan overload telephoneproblem in thesummer of 1968, and theCompanywas using the maximumnumber ofextensions possible.In order to secure more extensions,theCompanywould have been required to install a new type of telephone equipmentamounting to $250,000. In June 1968 the employees of theCompany wereadvised in writing of the seriousness of the telephone problem and wererequested to assist by eliminating or curtailingpersonal calls. See Resp.Exh. 11.12Resp.Exh. 5A-51.13 See Resp.Exh. 8.14Atone of the interim meetings it was agreedbetween the parties thatif the Company would paythe cost ofthemotel room to be used forbargainingmeetings,theUnion would payfor its own committee'sbargaining time.15 In efforts to show that there were"sharp"limitationson the Union'suse of facilities in comparison to the"liberal"grantingof companyfacilities to the old IndependentUnion, the GeneralCounsel presentedtestimony throughseveral witnesses.Orvil Smithey,president of the formerIndependent Union at Indianapolis, testified as to various facilities in theirplant office-that he could use the officeany time hewanted,that therewere no restrictions on his use of the office telephone,that prior to theadventof OCAW thestewards were allowed to"roam"in all departmentstohandle grievances, and that both officers and stewards of theIndependent Union werepaid forhandling grievance matters.In 1968,RobertWilhite was president of the IndependentUnion Localat Zionsvilleand prior had been steward and on the executive committee.He stated thatFebruary 3. Chief spokesman for Respondent at thismeetingwasAttorneyOwen Neighbours, and chiefspokesman for the Union was International RepresentativeRichard Oreson. He acted as chief spokesman for OCAWthrough the bargainingmeetingheld June 13. Thereafter,International Representative Richard Watson acted as theunion spokesman-16At the meeting on February 3, therewas adiscussion onthe interim grievance procedure and then the Unionpresented its initial proposal-General Counsel's Exhibit12-A. Included in this proposal were requests for a unionshop, checkoff, and under certain circumstances thebumping of employees.17 Neighbours testified that theUnion's initial proposal was a complete departure from the1965-68 contract with the Independent Union, and thatonly two clauses were identical with the 1965-68 contract.The OCAW proposal did not containanyequivalentclausesforthreeclausesthatwere in the 1965contract-management rights, no-strikeclause,and arbi-tration.The 1965-68 contract had a limited clause onbumping, and its checkoff clause was on a weekly basis.At the start of the second meeting on February 24-theparties again discussed the interim grievance procedure asit related to the number of union representatives who wouldbe permitted to investigate a grievance. The Unionsubmitted a written proposal on overtime distribution tosupplement its original proposal.ls Respondent thenpresented its first written contract proposal.19 The partiesreviewed the main points of difference between the unionand company proposals. At this meeting Neighbours statedthat the Company was opposed to both proposals on unionshop and checkoff. He then informed the Union thatcheckoff was not granted to the old Independent Union inits first contracts, and while he was not precluding it fromfuture contracts, the Company felt there should be a get-acquainted period before it granted any membership orcheckoffclauses.The third meeting took place on February 27. At the startof the meeting the Union handed out material on theapprenticeship program. The Company agreed to considerunder the old IndependentUnionofficers were permitted to use the plantoffice3 daysa week,that he used the telephone freely,that the executivecommittee met on Respondent's premises and on company time.WilhitetestifiedthatafterOCAW was certifiedhis telephone privilege inconducting union business was curtailed,and the executive committeemeetingscould not be held on companytime. James Wethington andVirginiaMerriott generally reiterated the testimony given by Wilhite andSmithey.16 Thereisno contention that Respondent violated its bargainingobligationsby a failuretomeet at reasonable times and places withOCAW, and testimonyshows that meeting dates were set at theconvenienceof both partiesand that bargaining meetings were generallyheld at frequent intervals throughout the period of negotiations. TheCompanykept written minutes for each of the bargaining sessions whichwere introduced into evidence at the hearing.GC Exh.18-A to 18-KK.These minutesdo not purportto be a verbatim transcript, but do representan accuratesummaryof the positions taken,arguments,and verbalproposalsof the parties.The exhibits in this record also contain the writtenproposals and counterproposals of the parties.17After theUnion was certified,Oreson requested certain companyrecords and other information in order to prepare fornegotiations, and byFebruary 3 the Union had received practicallyall the material it hadrequested.18GC Exh. 12-B.19GC Exh. I1-A. THE DOW CHEMICAL COMPANY375it and report back at a later date. The parties then began adiscussionon their two basic proposals, and the preambleclause wasconsidered agreed to. Recognitionclauses ofboth proposals were also discussed.20 The Companyobjected to the 40-mile provision, and pointing out thatBoardlaw regulates the issueof whether a new plant is anaccretionto an existingunit with the Union automaticallyentitled to recognition, or whether the new plantis not anaccretion with the result that the Union must prove itsmajority status before being entitled to recognition. TheUnion then agreed to set this matter aside for the timebeing. Section 2 of the Union proposal purported to defineemployees of the bargaining unit. The Company objectedto the definition for the reason that it was different from thedescription of the bargaining unit as contained in thecertification. The Union agreed to talk about this matter ata later time..Under the Union's proposal the Companywould be obligated to print, and pay for, copies of thecontract and the OCAW bylaws to be distributed toemployees. The Company stated it was unwillingto assumethe full cost, but would share the expenses. The Companythen presented its proposal on discrimination and itprovided-in part-that the Union likewise would notdiscriminateagainst itsmembers. Oreson objected to such aprovision and fully stated his reasons for doing so.Neighbours informed the Union that the Respondent'smanagementrights clause was taken from the 1965-68contractwith the Independent Union. On union shopNeighbours again pointed out the Company was not takingthe position it would not agree to union shop in the future,but that the Company felt the employees should have achance to get acquainted with the Union. In relationship tocheckoff, the Company repeated that such a proceduretends to make people forget that they are paying duesbecause of automatic deductions and there should be a get-acquainted period. The last major item discussed at thismeeting wasthe grievance procedure. Under the companyproposal the ultimate method for resolving a dispute wasresort to the courts, whereas the union proposal left theultimate end open. The parties then attempted to reachagreementon the procedural steps of the grievanceprocedure, and Oreson verbally presented a counterpropo-sal on the stepsof the grievance procedure. The Companyagreed to consider this proposal and discuss it later on.At the beginning of the fourthmeeting onMarch 6, theCompany presented a counterproposal on the grievanceprocedure.21 The parties had differences as to the initialfilingof a grievance and at what steps the steward-supervisor and International representative would enter.The Company agreed to the Union's request that workingdays be defined as "days exclusive of Saturday, Sunday andholidays," and the Company also agreed that certaingrievance steps could be waived. The Union agreed toremove "age" from its recognition clause proposal.At the meeting on March 13 the Company handed outwrite-ups on the grievance procedure, and considerabletimewas spent discussing grievance procedure andarbitration.22 No agreements were reached. The parties alsodiscussed clauses on intent and purpose, recognition, unionsecurity,checkoff,management rights, overtime, andprobationary period. The Unionpassedout a copy of aproposed grievance form. The Company again repeated itsopposition to a union-security clause in the initial contractwith OCAW. The Union then mentioned an agency shopprovision for consideration.At the sixth meeting on March 14 there were furtherdiscussions on the matter of grievances and attempts weremade to reach an accord on the number of steps to beincluded in the grievance procedure. The parties thenturned their attention to the proposals dealing withseniority.The Union presented a pay level sheet onunskilled, semiskilled, and skilled workers and variousdiscussions ensued concerning the same. Later on duringthe day, the Union presented a revised pay level proposal tocorrect certain discrepancies earlier pointed out to them.The Company presented a counterproposal on its ownseniority proposal. The Respondent proposal was that thelength of the probationary period be reduced from 180days, as set forth in its original proposal, to 90 days. TheUnion agreed to take this under advisement. Watson wasthen questioned on the Union proposal on temporary andsemipermanent jobs.23The negotiating meeting on March 17 started with adiscussion on the Union's proposal relative to bumping.24In the ;interchanging of remarks which followed, Neigh-bours stated that the Unionwas balancingemployee choiceagainst company efficiency; that movement of people isinefficient because employees are taken off a job he isfamiliar with and someone else must be trained; that theCompany was interested in minimizing the amount ofmovement among employees; that bumping at layofftime-under the Union's proposal-would allow anemployee to choose where he would go; that theRespondent's proposal would be much more efficient, andthat the Company was willing to recognize seniority in suchthings as promotion, but in the displacement of employeesthey had to be efficient. Neighbours explained that underthecompany proposal-when the Company had areduction in the work force-they would take out the leastsenior employee. Neighbours also pointed out that theCompany did not like the limited bumping procedurecontained in the 1965-68 contract, and that the OCAWbumping proposal was far broader in scope. During theafternoon session theUnion handed out a writtencounterproposal providing for arbitration of all disputesexcept those involving production standards and safety andhealth.25 This involved step 4 procedure of any grievancenot settled in accordance with step 3, and a panel would berequested from the Federal Mediation and ConciliationServices and an arbitrator would be selected from such apanel or list. The Company agreed to consider thiscounterproposal and to comment on it at the next meeting.20The union proposal provided that the Company would be obligatedto recognize the Union as bargaining representativeat anynew plantestablished within a radius of 40 miles of any present location.21GC Exh. I l-b.22The Union continued to maintain that the steward must be present atthe first stage of the grievance procedure.23 SeeGC Exhs.I1-e and D and128-1 and C.24During the negotiations and prior thereto, theCompany mademention of a possible closing of the Indianapolis installations,and in suchevent theUnion wantedthese employees transferred to the nearbyZionsville plants.25GC Exh. 12-D. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union then presented a verbal proposal on probation-ary period. The Union stated that it would accept theCompany's latest proposal of a 90-day probationary periodproviding the Company would delete its paragraph ontemporary employees, and the Company agreed to considerit.After a recess Neighbours reported the Company wouldagree to the Union's request that the temporary employeeparagraph be deleted, and also stated the probationaryperiod clause now appeared agreed to and the Companywould rewrite the clause before the next meeting.Neighbours also asked the Union whether it objected tousing the American Arbitration Association rather thanFederalMediation as a source for arbitration lists, andWatson stated the Union used both of them in theircontracts. About 4:30 p.m. the parties reconvened and atthis timeWatson announced that the parties were "milesand miles apart"; that he felt the parties should sit everyday until a contract was reached; that the Union waswilling "to stay here tonight" to get an agreement, but ifthey could not reach h-a contract by midnight the employeeswould go out on strike. As aforestated, the strike began atmidnight, and is still continuing.After thecommencementof the strike, the FederalMediation and Conciliation Service was contacted by theparties.Negotiating sessionswere then scheduled forMarch 31, April 22, and May 2 and 15. At the meeting onApril 22 the intent and purpose clause was discussed andthe parties encountered difficulties in the proposal changeof one word. The Union wanted the word "entire" changedto "basic"-and the Company countered with the word"complete." They also discussed the recognition and thenondiscrimination clauses.On May 2, the grievanceprocedure was brought up and the Union proposed that ifthe Company gave them the right to have a steward in thefirst step, and if the Company would drop their demands offinal recourse to courts and substitute an arbitration clausewith finality-then the Union would agree to a typical no-strike, no-lockout clause for the life of the contract. Themeeting on May 15 was between the Federal mediator andthe Company. By this time the Company had taken theposition that they had given into the Union in their demandfor a steward at the first step in the grievance procedurewith the understanding that there would be no option at theprestep. The Company still wanted a final recourse to thecourts instead of finality in an arbitration clause.At the meeting on June 4 the Union informed theCompany that under leaves of absence they would go backto the old agreement provisions of the Independent Unionwith one addition-and that would be a unionbusinessclause.The Company indicated their general agreementwith the above, but asked the Union to be more specific asto what was included under union business. Oreson thennamed the yearly conventions and educational schools heldby the Union. Oreson also suggested the old agreementlanguage oncall-in and report-in pay but with double timefor work on Sundays and holidays instead of time and one-half. Other aspects of overtime were then proposed by theUnion and discussed by all parties. The Company agreed tothe union business clause proposal, but no educationalleaves-and agreed to 4 hours off per week to the Union'ssecretary-treasurer.On June 13 the Company presented its draft on leaves ofabsence and call-in pay,26 and the parties had additionaltalks on other aspects of this subject matter. Discussionswere also had on overtime,27 shift starting times, bulletinboards, and safety and health. The Union suggested theclauses inthe 1965-68 contract for the latter two subjectmatters.At the session on June 20 the Company submittedanother draft on leaves of absence and, with a few items tobe clarified, the parties reached a limited accord on thismatter. The Union agreed to the Respondent's counterpro-posals, as aforestated, on bulletin boards,28 and on healthand safety. The Union requested that the Company put itsverbal vacation plan in a memorandum after the Companystated its vacation proposal would be similar to the oneused in the past. There were also some further discussionson overtime, grievances, and possible arbitration proce-dures. Oreson stated the Union could agree for employeesto take their grievances up with supervisors without asteward present at the initial step-if the Company wouldforsake its proposal for court decisions in the finaldeterminations of grievances.For the most part the meeting on June 24 was concernedwith discussions on the various proposals as relating to thegrievance procedure. Some aspects of vacations were alsobrought up,29 and in seeking additional information forclarity the Union asked some questions on the subjectmatter of seniority.On July 1 the Union presented a counterproposal onseniority.30Watson stated that this counterproposalentailed 85 percent of the Company's clauses includingparts of the old contract, and that they had "gutted" theoriginal proposal in an effort to reach an agreement withthe Company.On July 9 the parties spent virtually all of the session onthe seniority proposals, and mutual agreements werereached on several of the sections. On July 10 furtherdiscussions were had on seniority proposals and a fewadditional agreements were made with concessions by bothsides. At this meeting the Company passed out copies of theagreed-upon contract provisions as of July 9.31At the session on July 16 the Company presented arevised draft setting forth seniority proposals which hadbeen previously agreed on or partially so, and in discussionsthat followed a few additionalagreements were made.Watson then informed the Company that three items werekeeping them apart on seniority-the necessity for moretransfers, more applications per year, and the need for someform of bumping privileges. On July 17 the parties reachedfull accord on pages one and two of the Company's reviseddraft on seniority, and further talks produced subsequentaccords in several other areas. The Company once againexplained the reasons for its opposition to bumping. At this26GC Exh. I I E.30GC Exh. 12-E.27The Company did not want to pay Saturday and Sunday overtime if31 See GC Exh.11-h.This exhibit shows agreements on recognition,an employee was off during the week.grievance procedures, leave of absence,bulletin boards,and accord on28GCExh. I1-F.several sections of the seniority proposals.29GC Exh. I IG. THE DOW CHEMICAL COMPANY377meetingWatson informed the Company that the Unionwould accept their management-rights clause.32Provisions relating to hours of work was agreed to on July24 and many of the sections and terms in respect tovacations were also agreed to. By this time the Union wasasking for an agency shop and continuing their request forcheckoff, and the Company again explained why it wasopposed to these items as aforestated.The meeting on July 29 consisted for the most part offurther discussions on bumping and overtime under theseniority proposals. On August 8 and 22 Watson stated thatbumping was the most important issue remaining and thathe was asking for a limited bumping procedure ascontained in the old contract.The parties held two meetings in September, but verylittlewas accomplished. At the session on September 22some progress was made on proposals pertaining to thequestion of when supervisors could work, and Watsoninformed Neighbours that the Union would be agreeable tothe Company's supervisors working clause if they wouldadd the words "or until an absent or tardy employee can bereplaced."On October 1 the Company agreed to thesupervisors working provisions and accepted the suggestionby the Union for the additional words as indicated above.At the October 15 meeting, the Union presented inwritten form a package deal for a settlement of theoutstanding contract issues and this package also includedfor the first time the Union's economic proposals.33 OnOctober 21 the Company discussed the Union's packageproposal-other than economic matters-and a few minoraccords were registered on the seniority provisions. OnOctober 29 and 30 the Company and the Union pointed outsome differences still existing between them on the subjectmatters of overtime,holiday pay, report-in-pay, applica-tions, leaves of absence, vacations, and duration of thecontract. Accords were reached on a no-strike clause, timeand one-half for employees on occasions when they arecalled in for work, and the making of a quarterly senioritylist.On November 4 the Company presented its economicpackage proposal.34Neighbours stated that this was aproposal to settle all the money matters and was not to beaccepted piecemeal. On November 11 Watson stated hewas disappointed with the Company's 10 cents an hour payraise proposal since the Union had asked for 30 cents anhour.They agreed to the vacation proposal by theCompany, and dropped their demand for double time after12 hours of work. There was also discussion on the pensionor retirement plan proposal. At the session on November13, a good deal of the morning was spent in questions andanswers relative to the Company's pension plan andvarious credits the employees would receive from thepreviousprofit-sharingplan.Watson stated that thepension proposal was a very good plan. The Companyagreed on the Union's shift premium pay provision and$6.00 for safety shoes.The parties again met on November 17 and Watsonnamed the economic and noneconomic matters still inissue.Neighbours repeated that the Company was notgoing to be agreeable to an agency shop clause, nor toreturning strikers displacing replacement employees hiredduring the strike. At the conclusion of this meeting theparties were in accord that there were 9 or 10 remainingcontract provisionsstill in issue.3535Union PositionAgency shopAn agency shop clauseCheck-offA check-off clauseOvertime distributionOvertime to be dis-tributed equally by hoursBumpingA bumpingclause muchbroader than the onecontainedin the 1965contractPromotion(how long3 monthsmust an employeewait after beingpromoted before hemay apply for anotherpromotion)Company PositionNo clauseNo clauseOvertime to bedistributedequally by turnNo clause6 months32 See GC Exh. I 1-i and 12-f.34GC Exh. I In.33GC Exh. 12G. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDOn November 26 the Company presented their settle-ment proposal.36 The Company increased its general wageincreaseoffer from 10 to 13 cents per hour, and also offeredadditionalincreasesfor skilled employees of 5 to 15 centsper hour: On the two items of amount of and exceptions topremium pay for Sundays and holidays, the Companyagreed to double time for Sundays and holidays if theUnion would agree to a continuous operation exception topremium pay for holidays.The Company proposed an excuse provision for holidayeligibility requirements in line with the Union's request. Inaddition, the Company proposed a dues collection table ineach cafeteria as an alternative to checkoff, and onpromotions, the Company agreed to the Union's request ofa 3-month waiting period.The last regular negotiating meeting was held onNovember 28. At this session the parties initially discussedthe return of strikers. By letter to the Company datedNovember 26, the Union had proposed that all strikingWages(includingGeneral wage increaseeffective date of the25 cents an hour--noincrease)position on effectiveemployees be reinstated, and that the Company shouldconsider this proposal as an unconditional offer to returnall striking employees.37 On November 28-Watson stated,"The Union vigorously objects to the Company contactingeach employee, and therefore, negotiating on an individualbasis other than dealing with the Union." The Union thenresponded to the Company's written settlement proposalpresented at the previous meeting. The Union accepted theCompany's proposals on amount of premium pay forSundays and holidays, excuses for holiday eligibility, andpWomotion waiting time. The Union rejected the Company'sgeneralwage increase offer of 13 cents per hour, butaccepted the Company's offer on graduated increases forskilled employees. The Union rejected the dues tablecollection alternative to checkoff, and refused to agree tothe continuous operation exception to holiday premiumpay.After a short recess, the Company returned andoffered to increase its general wage increase offer to 15cents per hour, 10 cents of which would be retroactive toofGeneral wageincrease of 10datecents an hour---retroactive toFebruary 3Holiday eligibilityShould besome excusesNo clauses(excusefrom day beforerecognized but Union didand day after requirementnot specify which onesfor certain kinds ofabsences)Amount of premium payDouble timefor Sundaysand holidaysException to premiumNo exceptions unlesspay for Saturday andCompany agreed to unionSundayposition on aboveTime and one-halfA no-absenceexception (anemployee absentduring the weekfor any reasonother thanCompany schedulingnot entitled topremium pay forSaturday orSunday)There was also a noncontract item at issue. This was the damand that theCompany would have paid to its insurance carrier in premiums for employeeshad the employees been at work rather than on strike. This noncontract itemwas dropped by the Union at the November 28 meeting.36GC Exh. I Ip.37GC Exh. 12h. THE DOW CHEMICAL COMPANYFebruary 3, and the Company agreed to a checkoff clauseon a monthlybasis asproposed by the Union. Watsonstated that the parties were still apart on return of strikers,wages, bumping, agency shop, overtime distribution, andthe seven days continuous operation procedure as outlinedin the Company's proposal of November 26. Near theconclusion of this meeting the Company asked for anotherrecess,and on returning told the Union the Companywouldagreeeither to the overtime provisions in the 1965contract (time and one-half but no continuous operationexception), or to its proposal of double time with acontinuous operation exception. The Company informedthe Union this was its final proposal, and the meeting endedwith the Union's statement that it had no change in itsposition.General Counsel takes the position that Respondent doesnot operate as an independent and autonomous unit ofparent corporation in labor relations matters, but ratherthat the course and content of the negotiations wascontrolled by Dow. General Counsel introduced into thisrecord collective-bargaining agreements in effect at thenumerousplantsofDow in the United States andCanada,38 and alsosubpoened several Dow officials fromMidland, Michigan, in an effort to support this theory.Max Key testified that at present he is director ofcorporate administration, but in the periods relative heretowas director of corporate industrial relations. Key admittedhe was aware of the negotiations at Indianapolis in 1969,and during 1969 visited many Dow plants in the UnitedStates including the Indianapolis division. Key testified hisold office of corporate industrial relations functioned solelyin anadvisory capacity to the industrial relations directorsof the Dow plants and furnished services only if requestedto do so. He stated that no one in his office participated inany way in the preparation of proposals or the negotiationsin this case. Key testified that since reorganization of thecorporate structure during the last quarter of 1968, laborrelations is not a corporate Dow responsibility and that alldecisions concerning collective-bargaining negotiations aremade by local management at each location and that thiswas so even prior to the 1968 reorganization. Key's salary isin excessof $75,000.James Hanes has been director of industrial relations forthe U.S. area of Dow for about 1 year. Prior to his presentjob, Hanes was corporate director of labor relations andmerely servedin anadvisory capacity on request from thevarious divisions of Dow, and has no direct responsibilityor authority over them. Hanes acknowledged that he knewof the Union's organizational efforts at the IndianapolisDivision, that he talked with Carey about it, and in theearly summer of 1968 had made a visit to Indianapolis. Hefurther acknowledged that copies of the numerous anddifferent bargaining contracts with Dow, as aforestated, arekept in his office in Midland. Hanes testified that the finaldecisionson economic matters are made by localrepresentativesof the Company, and that he merelyattempts to keep track of developments on a nationwide33G.C. Exhs. 10A through 10FF. Many of these contracts containedprovisions giving union shops or agency shops, granting checkoffs inseveral instances;and some of these bargaining agreements also contained379basis and then passes this information on to the divisions.Hanes ispaid about $34,000 a year.Carl Carlson is the assistant director of labor relations forthe U.S. area and has his office in Midland. Prior to thestart of negotiations he was requested by Respondent tofurnish certain information. Carlson was then invited byCharles Carey, director of industrial relations for Respon-dent, to attend the bargainingmeetingsand did so. Carlsonstated he did not participate in any of the decisionsconcerning the Company's contract proposals or thenegotiations, that the Company has no laborrelationspolicies as such-and each location is autonomous, thatwhile he discussed the negotiations withHanes, he wasnever given any instructions pertaining to the Indianapolisnegotiations, thatCarey made the decisions as to thecontent of the various proposals by the Company, and thatNeighbours prepared the proposals. Carlson receives$20,000 a year for his services.The complaintallegesRespondent violated the Act bythreatening to permanently replace striking employees,soliciting employees to return to work, and bargainingindividuallywith employees. This record shows thatRespondent mailed letters to all bargaining unit employeeson May 19 and July 28.39 The May 19 letter summarizedthe reasons for the strike and the issues, and also stated thatthe Union's proposals were unreasonable and represented acomplete departure from what had been in effect and thatthe Company did not intend to sign a contract which placedunreasonable demands on the Company. This May 19letter further pointed out that the plant was continuing tooperate and that several employees had decided to return towork,stating"This is their right as well as yours and it isprotected by law." The Company then commented oncertain rumors and closed by stating that at the presenttime jobs remained available if employees exercised theirright to return to work.The July 28 letter summarized the status of negotiationsto this point and again pointed out that the Company wascontinuing to operate during the strike. The letterstates,"Not only does the Company have a legal right to operate,but employees have the right to work if they wish just asthose who wish to strike peacefully have a right to do so."The Company stated it was hiring permanent employees,and that, "under the law, the Company has a right to hire anew employee to do your job and when the strike is over theCompany is not required to discharge the new employee inorder to take you back." The Company then pointed outthat at the present time the jobs of most strikers were stillopen, but the Company could not promise this situationwould continue because the Company intended "to see thatour work continues to be taken care of."LonnieWingo testified that on or about August 25,Supervisor Ed Mathews told him that if he wanted his oldjob he would have to "beat it back" because the Companywas hiring men to replace the strikers, and the departmentin which Wingo worked would soon be filled.The complaint, as amended, alleges that on or aboutNovember 17 the company negotiator threatened employ-provisions relating to bumping in regardsto employee promotions, layoffs,and reduction in force.39G.C. Exhs. 5 and 16. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDees they would be permanently replaced if they refused toreturn to work, and continued to engage in the unfair laborpractice strike. At the November 17 session the Companyadvised the Union it was not agreeable to the return ofstrikers to displace replacements and this matter was thenmore fully discussed in the November 26 meeting duringwhich Respondent handed out a written statement of itsposition.40 The Respondent's position was that no strikershad been terminated, and the Company would immediatelyreinstateallstrikers forwhom there presently wereavailable jobs, but the Company would not releasepermanent replacements. However, those strikers for whomjobs were not presently available would be recalled as jobsbecame available.In making my final conclusions, I will turn first to theinterim period from November 19, 1968, to February 3. TheGeneral Counsel argues that the Respondent's disparatetreatment to the Union compared to the privilege enjoyedby the old Independent Union, aforestated, shows that theCompany was not giving to permit the Union to operate atits Indianapolis and Zionsville plants. It has been clearlyestablished that with the advent of a new and legallyselected bargaining representative-the employer has theobligation to treat with the new representative and no otherand for nondiscriminatory reasons may abrogate a part orallof the prior agreement with the deposed bargainingrepresentative. However, although an employer'scontractu-al obligationsmay expire under such circumstances,nevertheless, if the employees are represented by abargaining agent, the existing terms and conditions ofemployment-that is, matters pertaining to the relationshipbetween an employer and his employees, as distinguishedfrom matters pertaining to the relationship between anemployer and a union, must not be unilaterally changedand must be continued by the employer until bargainingthereon has culminated in an agreement or in an impasse.In the instant case, the matters of items in question weretaken away from the Independent Union and from theofficers of the Independent Union. Furthermore, OCAWdid not elect its new officers until December 20, 1968, andelection for OCAW stewards were still going on in January.Itwas not until January 6 when the Company was officiallynotifiedwho the new officers were and it was not untilJanuary 22 when the Company was advised as to theOCAW stewards. Therefore, as a result of OCAW's delayin its internalstructuring-the Company did not know forsome timeto whom to accord the contractual privilegescontained in the 1965-68 contract.41 But regardless of thenicety in the above, the interim conduct on the part of theCompany was presented to fill in the total bearing on the8(a)(5) allegations and, in the final analysis, the Respon-dent advised OCAW, that it was willing to negotiate with iton interim problems that developed and the Respondentdid in fact negotiate with OCAW concerning these interimproblems, and such matters were pretty much resolved tothe satisfaction of everyone concerned, as previously40Resp.Exh. 14.41GeneralCounselalso elicitedtestimony thatin 1968 Respondent heldmonthlymeetings with the IndependentUnion'sexecutive committee andthe IndependentUnion's health and safety committee,but that after thecertificationof OCAWno such meetings were everheld. However,there isno evidence in therecord to show that OCAW everelected an executivedetailed herein.The OCAWsecured bulletin boards, wasgranted the use of company telephones for union business,received time off for officers and stewardsof OCAW, andnegotiated an interim grievance procedure.In view of the above it appears to me the GeneralCounsel has failed to prove that Respondent engaged inconduct evidencing hostility towardOCAW during the 2-1/2 month interimperiodbetweenOCAW's certificationand the start of contract negotiations.Furthermore,Respondent promptly furnished documents and datarequestedby OCAWfor use in contract negotiations, andthe Company wasready and willing to commence contractnegotiations afterOCAW's certification and informed theUnion of this on several occasions,both verbally and inwriting.The evidence in this record reveals that Respondentoperated as a separate and autonomous unit in the conductof labor relations at its facilities in Zionsville andIndianapolis.As pointed out, the credited testimony of thewitnesses successfully refutes the theory of GeneralCounsel that Dow has a centralizedlabor policy,and thatDow controls decisions concerning collective-bargainingnegotiations at its plants.Decisions concerning companycontract proposals and bargaining issues were made byCarey,after consultations with Neighbours and a commit-tee composedof Carey's staff,and also with the generalmanager's staff committee which consisted of the generalmanager and major department heads of Respondent.During the summer of 1969 Key and Hanes were givensome information on the status of the situation inIndianapolis,but there is no evidence that Key or Hanesgave any instructions as to the negotiations and thecontract issues involved,or that Carlson was called on forany decisions during the contract negotiations.In its briefthe Respondent argues as follows: "General Counsel's owndocumentaryevidence constitutes a further refutation tohis theory. Thirty-one contracts from other locations ofDow are in evidence. . . . A review ofthese contractsreveals a wide divergence in terms and conditions ofemployment at the various locations.IfGeneral Counsel'stheory of standardized policies and centralized control werecorrect,these 31 contracts would read the same.They donot." I am in accord with Respondent's summary as to theothercontractswithDow. Careystated that sinceSeptember,he had talked to Hanes on three occasions, andat such time Hanes told him that high ranking officials ofOCAWhad suggested to Hanes a meeting between theUnion and the Company.Carey repliedhe was not willingto have such a meeting,and informed Hanes he wouldcontinue to handle the negotiations on a local level. Thistestimony stands undenied as no official of the Unionstated otherwise, and this evidence lends additional weightto theRespondent'sevidence that local people had thedetermining say-so 42Turning now to the specific negotiation sessions and theallegationsthat the Companynegotiated in bad faith: Thecommittee or health and safety committee, or that OCAW ever requestedthat such meetings be held.42 J. M.Leathers is U.S.operations director for Dow, and the GeneralCounsel produced testimony that Leathers has spoken to managementpeople of Dow on the subject of labor relations and wherein Carl Carlsonwas one of those present.However, I am unable to draw inferences that THE DOW CHEMICAL COMPANYlaw is clear that negotiations carved on in good faith, wherethere has been an open exchange of ideas, proposals, andcounterproposals and an indication of willingness tocompromise, cannot be found to be violative of Section8(a)(5) of the Act simply because on some of the issues,even though they may be crucial, one or the other of theparties has been unwilling to recede from its position so asto yield to the contentions or demands of the other. Therecord in this proceeding of the negotiations and theproposals by the Respondent, its availability and participa-tion in 38 negotiating sessions since the Union wascertified, and its willingness to sign an agreement, establishthat the Respondent's conduct in the course of thesedealings was in keeping with the spirit of the Act.The record here further clearly demonstrates that eachitem in the various proposals, was, at one time or another,openly discussed, and that full agreements were reached onseveral clauses. Partial agreements, in one phase or another,were also reached on numerous proposals. In severalinstances during the negotiations the Union adopted theproposals of the Company, but in other instances theCompany accepted modifications.Prior to the certification of OCAW the Company had abargaining relationship with the Independent Union formany years and a series of agreements had been in effectbetween them throughout this period of time, and the1965-68 bargaining agreement had expired only 2 daysbefore OCAW was certified. The initial OCAW proposalon February 3 represented a departure from these prioragreements, and a great many provisions contained in theOCAW proposal were either substantially different fromprovisions in the prior contract or were new clauses forwhich there had been no equivalent provision. Moreover,the OCAW proposal omitted any reference to managementrights, a no-strike clause, and arbitration.Seven bargaining meetings were held prior to the strike.The first two meetings were taken up primarily with thepresentation and explanation of the Union and Companyinitial proposals and during the next five meetings therewas considerable discussion of these proposals, as afores-tated. During this period the parties agreed to the definitionof working days, and the Company agreed that certainsteps could be waived in the grievance proposal and alsoagreed to a probationary period more favorable to theUnion.However, late on the afternoon of March 17,Watson let it be known that the Union was willing tocontinue the session that evening, but unless an agreementwas reached by midnight, a strike would begin. Neighbourstestifiedwithout contradiction that it would have beenimpossible for the parties to have worked out an agreementby midnight, as the major contract items were stillunresolved, and it had been suggested and agreed earlier innegotiations that economic matters be postponed pendingthis happening had any impact on the particular negotiations involvedhere,and all the testimony is to the contrary43Watson testified that subsequent to June 20 the Union used theformatproposalsof the Company, and on clauses pertaining torecognition,managementrights, adjustments of grievances, and others helargely adopted the Respondent's proposals in order to reach a contractHe thenwenton to mention provisions or proposals the Union had todrop However, some of theitemsWatson testified to as "dropped" by theUnion involved items on which the Union never presented a specific381developments on noneconomic matters and at the time theUnion had not even presented its economic demands. I amnot persuaded on this record that the Company hadprecluded bargaining on any of the major contract issuesincluding union security, and checkoff. At no time didNeighbours ever tell the Union that the Company wouldnever grant such clauses, but did inform the Union that theRespondent was opposed to them and then stated thereasons for this position, as aforementioned. Accordingly, Ifind no refusal to bargain by the Respondent prior to thestnke.43The complaint alleges the Company refused to negotiatea checkoff provision 44 The Union's initialcontractproposal contained a checkoff clause providing for thededuction by the Company of initiation fees and uniondues on a monthly basis. On July 17 the Union submitted awritten counterproposal on checkoff providing for thededuction of union dues on a weekly basis, and theCompany did not agree to either of these proposals. Aspointed out, the Company's initial proposal did not haveany form of dues-collection form, but on November 26, theRespondent outlined a dues-collection alternative. Underthisprocedure the Company agreed to provide a dues-collection table in each of the Company's cafeterias oneday per month as specified by the Union. A union officerwould be excused from work at each location to collectunion dues at the table from 11:20 a.m. to 1 p.m. withoutany loss of pay. The Union did not agree to this proposal.On November 28, however, the Company offered acheckoff clause providing for the deduction by theCompany of union dues on a monthly basis. During thenegotiations Neighbours informed the Union that it wasnot opposed in principle to checkoff, and at no time did theCompany refuse to discuss such a clause. The Respondentremarked that the Independent Umon had not been given acheckoff provision in its first contract with the Companyand Neighbours explained the Company felt there shouldbe a get-acquainted period with the Umon and also mademention that taking dues out of a paycheck has the effect ofreducing the check in the eyes of the employee andconcealing from the employee the fact he is paying dues. Aspointed out by the Respondent these arguments were madein an effort to persuade the Union that a checkoff clauseshould not be included in the contract, but Neighbours didnot tell the Umon that the Company would never grantcheckoff. Checkoff subject matter was discussed at six orseven of the bargaining sessions and of course, in the finalanalysis, the Company on November 28 offered a checkoffclause acceptable to the Union.The complaint specifically alleges that the Companyrefused to negotiate a union-security provision. TheUnion's initial contract proposal contained a union-shopclause.Later in the negotiations the Union submitted aproposal to the Company,and in other instances some of the clausesreferredto byWatson appeared in the initial union proposal ofFebruary 3,but were never thereafter mentioned or brought up for discussion He alsoadmitted that in a few instances,where he had stated on direct that theUnion's proposal was dropped,a compromise had actually been workedout between the parties and which represented a gain to the Union44The 1965-68 contract with the Independent Umon contained acheckoff clause requiring the Company to deduct dues on a weekly basis 382DECISIONSOF NATIONALLABOR RELATIONS BOARDcounterproposal on union security which provided for anagency-shop clause. The Company did not agree to eitherof these provisions, and did not propose any form of aunion-securityclause.45Both the Union and agency shopproposals were frequently discussed at the various negotiat-ing meetings,and at no time did the Companyrefuse todiscuss the subject matter or refuse to state its reasons forbeing opposed to such a clause. Neighboursalso informedtheUnion that there had never been a compulsory-membership clause in effect at these plants and manage-ment was notfavorable to it, and that the old IndependentUnion had received a maintenance-of-membership clausebefore it was granted an agency-shop clause in 1965, asaforementioned. The Company went on to make it clearthat they were not saying a union-security provision wouldnever be granted but there should first be a get-acquaintedperiod in which the Union could demonstrate its responsi-bility.Both the Board and the Courts have held that anemployer's refusal to grant a union-security clause innegotiationsdoes not constitute bad-faith bargaining. SeeFrickCo.,161NLRB 1089, 1104; andStar ExpansionIndustries,164 NLRB 563, wherein the General Counselargued the fact that the employer denied a union-securityclause to the Union when such a clause had been in priorcontract, and such was evidence of bad faith and indicativeof the employer's intentionto downgrade the union. TheBoard adopted the recommendation of the Trial Examinerthat the allegations of the complaint with respect to 8(a)(5)violations be dismissed. In the instantcase it isnoted thatthe Company did agree to a checkoff clause whichis a formof union security, and the Union made it clear that it wasinterested in a 1-year contract, and therefore only a shortperiodwould have elapsed before the issue of unionsecurity could have been presented once again.It is also alleged that the Respondent refused to negotiatean employee-bumping provision. The 1965-68 contractwith the Independent Union contained limited bumpingprovisions, and in certain areas left considerable discretionsand powers with the Company .46 The Union'sinitialproposal contained various sections on bumping rights, andwas not limited to layoff situations.47 On July I the Unionsubmitted a written counterproposal on seniority whichincludedamodificationofitsoriginalbumpingprovisions.48Under the union counterproposal bumpingwould apply only in a layoff situation. However, the Unionomitted theseveral limitationson bumping contained in the1965 contract except for the limitation that only the firstemployee to be transferred and the employee he displacedcould exercise job choice. The Union's initial andcounterproposal on bumping were discussed at variousnegotiation meetings,but the Company did not agree with45 The 1965-68 contract with the Independent Union contained anagency-shop clause.46GC Exh. 9(h); sec.9, pp. 12 and 13,and wherein if, as a result oflayoff, it became necessary to transfer an employee from his regular job,the employee was given his choice of available jobs subject to the followinglimitations:(1) Only employees withat leastone year's seniority wereeligible.(2)The employee was required to state his choice within 6 hours afterbeing notified he was to be transferred.(3) The employee could choose a job only of equal or lower rating.(4) The job chosen must be held by an employee with less seniority.(5)Transfer to the job was subject to Company approval based oneither one and the Company did not present any bumpingproposals of its own. The Company'smain argumentagainst the Union's bumping proposal was on the groundsofefficiencyofoperations,and the Company hadconsistentlyopposed bumping on this ground. TheCompany did agree that in the event it became necessary toreduce the number of employees in a particular workinggroup due to a layoff, the first employee to be transferredout would be the least senior employee. The Companystated that in its opinion the primary purpose of seniority ina layoff situation was the right of senior employees to beretained at work. In these general respects Neighbourstestified as follows:The remaining question, the one governed bybumping, is a question of by what process it determinedwhat jobs those that remain will occupy. Now, at thispoint our argument as plant officials, that we can placean employee maybe where we need him, where we knowsomebody is going to leave, where we know there isgoing to be a need for an addition, where it will be leastdisruptive,where we know this employee has aparticular skill. This is the more efficient way to do it.If the employee has a choice of where he goes thatmeans just what it says. He can choose by whim,personal preference, presumably would not choose byefficiency as such. And he might go bump-and that iswhere the expression came from-if he had that right,bump off of a job fully occupied by somebody alreadythere doing it well. And that person, in turn, having aright.And we argued that by far the more efficient thingwas for the company to make this placement. Wepointed out that we are interested in using the skills ofpeople.And we are not interested in making peopleunhappy just to do it. We are not going to take a labtech and put him on a broom. We have got use for himor her. We have got to have skills. We want to use them.-We will try to work this. This is their protection.The Company summarizes its position on bumping withthe following:From the very first the Company had been opposed tobumping and had refused to grant such a clause. Duringthe 1965 contract with the prior union, a grievance hadbeen filed on the question of employee job choice in alayoff situation. A company representative granted thegrievance and in his written answer stated that in thefuture the Company would operate in this manner. Thiswas done without the knowledge or consent, and to theconsternationof,theCompany's labor relationsdepartment, but the Company felt bound by thiscommitment by one of itsmanagementrepresentatives.skill, knowledge, ability, and physicalfitness.(6)Onlythe firstemployeeto be transferred and the employee hedisplaced had jobchoice;any remaining transfers were madeby the Companywithout reference to employeejob preference.(7)An employeewho was not able to perform the work after areasonableperiod could be movedto anotherjob by theCompany.47Employeeson leave of absence could bump on their return and therecould be bumpingbetweenshifts and locations,and employees would alsobe givenseveral other bumping privileges. See GC Exh. 12(a), Secs. 4, 5, 6,7, 8, and 9.48GC Exh. 12(e), Article VIII, section 3. THE DOW CHEMICAL COMPANY383In the 1959 negotiations, therefore, the Companyagreed to a limited bumpingclause alongthe linesoutlined in the grievance answer. Although theCompany did not like theclause, and would have likedto get rid of it, it had no reasonable bargaining occasionto do so. When OCAW presented its proposals for acomplete redrafting of the prior agreement with brand-new approaches, the Company felt it was then able toredraftand/or omit those provisions of the 1965contractwhich it did not favor. One of those wasbumping. The Union's final proposal on bumping wasbroader in scope and considerably more unattractive tothe Company than the limited provisions in the priorcontract, and the Company thus opposedits inclusionin the contract.As noted, by November 17 there were only nine contractissuesunresolved.These were agency shop, checkoff,overtime distribution, bumping, promotionwaiting time,wages, holiday eligibility, amount of premium pay forSundays and holidays, and an exception to premium pay.On November 26 the Company made acceptable conces-sions and compromise proposals on checkoff, premium payfor Sundays and holidays, holiday eligibility, and waitingtime for promotions. This left five contractissues indispute,and I have previously detailed herein theproposals, counterproposals,reasons, and arguments on thesubjectmatters of agency shop and bumping.49 Watsonstated that on overtime distribution only one word dividedthe parties, but otherwise they were in agreement. Itappears the Union wanted overtime to be distributedequally by hours while the Company wanted it to be byturnsor times 50 The overtime distribution issue wasdiscussed at severalsessionsduring the negotiations, and Isubmit that the Company's position on overtime distribu-tion is not evidence of bad-faith bargaining. The Unioninitiallyproposed a 30-cent per hour general wageincrease-later 25 cents, and the Company initiallyproposed a 10-cent per hour general increase. OnNovember 26 and 28 the Company offered to increase theirproposal to 13 cents and then to 15 cents per hour andretroactive to February 3. As pointed out, the Companyoffered additional wage increases for skilled employees of 5to 15 cents per hour. It should also be noted that theCompany had granted improvements in fringe benefits.These included increases in pension benefits, insurance,shiftpremium pay, safety shoe allowance, and anadditional paid holiday. Furthermore, the Company agreedto shorten the automatic wage progression schedule from36 months to 12 months, with the result that employeescould reach the top rate of their classification 24 monthsearlier than had been the practice under the 1965 contract.The Union was asking for 6 months. Relative to theexception to premium pay issue-on November 28, the49 It should be noted here that the parties reached agreement on acomprehensive seniority article, and only bumping remainedin issue.50The Company maintains the 1965 contract was ambiguous providingthat overtime should be divided "as equally as possible." See GC Exh. 9(h),sec.7.The Company argues that under the 1965 contract, there wasvariation between the departments in the handling of overtime distribution,and some departments equalized by turn, while other departments byhours, and for these reasons the Company objected to the language orclause of the 1965 contract which the Union was proposing.Company advised the Union that it would agree either tothe overtime provisions of the 1965 contract(time and one-half with no exception) or to the Company's latestproposalof double time with the exception. This offer was rejectedby the Union.In the final analysis-the General Counsel's case prettymuch hinges on the subject matters of bumping, unionsecurity, and checkoff.In essence,his theory is that thesethree subject matters,in some formor content, were presentin the 1965-68 contract and in various respectswere alsonegotiated in other labor agreements with the parentcompany-and therefore, they had to be included in thiscontract in order to show good-faithbargainingon the partof the Respondent.InN.L.R.B. v. Jones & Laughlin Steel Corp.,301 U.S. 1,the Supreme Court stated in the course of this decision:The Act does not compel agreements betweenemployers and employees. It does not compel anyagreement whatever. . . . The theory of the Act is thatfreeopportunity for negotiationwithaccreditedrepresentativesof employees is likely to promoteindustrial peace and may bring about the adjustmentsand agreements which the Act in itself does not attemptto compel.Notwithstanding the holdingand languageinJones &Laughlin-Congress subsequently amended Section 8(d) toprovide that the obligation to bargain collectively "does notcompel either party to agree to a proposal or require themaking of a concession." In discussing the effect of that,amendment, the Supreme Court said it is "clear that theBoardmay not, either directly or indirectly, compelconcessions or otherwise sit in judgment upon the substan-tive terms of collective bargaining agreements"N.L.R.B. v.American Ins. Co.,343U.S. 395, 404 (1952). Later theSupreme Court affirmed that view stating that "it remainsclear that § 8(d) was an attempt by Congress to preventthe Board from controlling the settling of the terms ofcollective bargaining agreements."N.L.R.B. v. InsuranceAgents,361 U.S. 477, 487, (1960) .InH. K. Porter Co., Inc.,397 U.S. 99, the Supreme Courtgranted certiorari to consider whether the Board had thepower to remedy the unfair labor practices by requiring theemployer to agree to check off the dues of workers-396U.S. 817-The Supreme Court held that while the Boarddoes have power under the Act to require employers andemployees to negotiate, it is without power to compel acompany or a union to agree to any substantive contractualprovision of a collective-bargaining agreement.51 InPorterthe Supreme Court stated:It is implicit in the entire structure of the Act that theBoard acts to oversee and referee the process ofcollective bargaining, leaving the results of the contestto the bargaining strengths of the parties. It would be51The disputeinPorterrevolvedaround the union's desire to have theemployer agree to checkoff the dues periodically from the company's wagepayments to employees. The evidenceshowed that the company'sobjectionwas not because of inconvenience,but solely onthe ground that thecompanywas not going to aid and comfort the union, and efforts by theunion to obtain somekindof compromise on thecheckoffrequest were allmet with the same response to the effect that the collection of union dueswas the union's businessand the companywas not goingto provide anyassistance. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDanomalous indeed to hold that while§8(d) prohibitsthe Board from relying on a refusal to agree as the soleevidence of bad faith bargaining, the Act permits theBoard to compel agreement in that same dispute. TheBoard's remedial powers under § 10 of the Act arebroad, but they are limited to carrying out the policiesof the Act itself.One of these fundamental policies isfreedom of contract.While the parties' freedom ofcontract is not absolute underthe Act,allowing theBoard to compel agreement when the parties themselvesare unable to do so would violate the fundamentalpremise on which the Act is based-private bargainingunder governmental supervision of the procedure alone,without any official compulsion over the actual terms ofthe contract.The above cases put to rest any contentions that unionsecurity and bumping provisions could be mandated by theUnion in the instant case,and there only remained for myconsideration whether or not, in the total picture, suchdenials, coupled with the other surrounding events andincidents,amounted to a refusal to bargain in good faith;and the ultimate determination of whether the Companyconducted its negotiations in good faith involves theascertainment of motive or state of mind which can only beestablished by evidence taken from the totality of theRespondent's conduct.Therealso remains for final determination the allegationsthat the Company threatened employees that they would bepermanently replaced, and bargained individually withthem. Since I have found that the Company bargained ingood faith, the strike must be deemed an economic one. It iswell settled that when faced with an economic strike anemployer has the right to continue his business by hiringpermanent replacements,and is under nodutyto terminate52GuyonMachinery Co,155 NLRB 591, 61853N L R B v Fleetwood Trailer Co,389U S75,The Lardlawthe replacements at the conclusion of an economic strike,and beforehand could so advise the employees.52There-fore,the letters in question as aforementioned and theincident involvingWingo must be deemed in compliancewith privileged communications.In essence,the Companyhas fully recognized that economic strikers remainemployees,and has taken the position that it will offer thememployment if additional help is needed or vacancies occur.Thisis as much as the Act requires.53The events in this case extended over a considerablelength of time and included an election,the displacement ofthe Independent Union which had been the bargainingagent for many years,an interimperiod, 37 or 38bargaining sessions and a strike.Yet, in this record"there isno evidence whatsoever that Respondent,or any of itsrepresentatives,at any time made any statements disparag-ingOCAW,any statements opposingOCAW, anystatements criticalof OCAW,or any statements indicatingunion animus or opposition to the collective bargainingprocess."CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section2(6) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.Respondentdid not violate Section 8(a)(1) and (5) ofthe Actas alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case, Irecommend that the complaint be dismissed in its entiretyCorporation,171NLRBNo 175, CHGuenther&Son, Inc,174 NLRBNo 174